Exhibit 10.1

Omnicare, Inc.

100 East RiverCenter Boulevard

Covington, Kentucky 41011

CONFIDENTIAL

February 21, 2008

ValueAct Capital Master Fund, L.P.

ValueAct Capital Master Fund III, L.P.

435 Pacific Avenue

Fourth Floor

San Francisco, California 94133

Attention: Jeffrey W. Ubben

Re:    Board Representation and Standstill Arrangement

Ladies and Gentlemen:

This letter agreement (this “Agreement”) sets forth our understanding and
agreement with respect to your representation on the board of directors of
Omnicare, Inc. (the “Company” and, such board of directors, the “Board”) and
certain restrictions and limitations to be placed on ValueAct Capital Master
Fund, L.P., ValueAct Capital Master Fund III, L.P. and their respective
affiliates (collectively, the “ValueAct Parties”) concerning the Company, its
subsidiaries and their respective securities, assets and properties. By signing
this Agreement, the parties agree and acknowledge as follows:

1. Board Representation. (a) In consideration of the ValueAct Parties’ agreement
set forth in Section 3 below and concurrently with the execution and delivery of
this Agreement, the Board has (i) increased its size by one and filled the
resulting vacancy by appointing Mr. Ubben as a director of the Company to serve
on the Board until the date of the 2008 annual meeting of stockholders of the
Company and (ii) nominated Mr. Ubben (or, if applicable, the successor director
as provided in Section 1(b) below) for election as a director of the Company at
the 2008 annual meeting of stockholders of the Company.

(b) Subject to applicable law and the rules of the New York Stock Exchange
(“NYSE”), in the event that a vacancy on the Board is created as a result of
Mr. Ubben’s death, resignation, disqualification or removal (or the death,
resignation, disqualification or removal of any designee of the ValueAct Parties
pursuant to this Section 1(b)) or the nomination of Mr. Ubben is withdrawn for
any reason, the Company (acting through the Board) shall appoint a successor
director and/or nominate another Person designated by the ValueAct Parties
(provided that, such designee meets the definition of independence as defined by
the NYSE and meets the requirements to serve as a director under the Delaware
General Corporation Law) (such designee being referred to as a “Qualified
ValueAct Designee”) to fill such vacancy or be nominated for election, which
Qualified ValueAct Designee shall serve and/or be nominated as specified in



--------------------------------------------------------------------------------

Section 1(a) above. Notwithstanding anything to the contrary in this Agreement,
if the Company fails to make such Qualified ValueAct Designee a member of the
Board within ten days after designation by the ValueAct Parties or the
nomination of Mr. Ubben is withdrawn and another Qualified ValueAct Designee of
the ValueAct Parties is not nominated for election as a director of the Company
at the 2008 annual meeting of stockholders of the Company, the obligations of
the ValueAct Parties hereunder shall immediately terminate.

(c) Notwithstanding anything to the contrary in this Agreement, the rights and
privileges set forth in this Section 1 shall be personal to the ValueAct Parties
and may not be transferred or assigned to any individual, corporation,
partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature (each, a
“Person”).

(d) Notwithstanding anything to the contrary in this Agreement, if, at anytime,
the ValueAct Parties cease to own more than five percent of the outstanding
voting power of the Company, the rights and privileges of the ValueAct Parties
contained in Section 1(a) and Section 1(b) shall be terminable upon the request
of the Board to the ValueAct Parties, whereupon the ValueAct Parties shall
promptly cause Mr. Ubben or his successor director, if any, to resign from the
Board immediately.

2. Independent Directors. The Company (acting through the Board) shall appoint
and nominate two duly qualified Persons (each of whom shall meet the definition
of independence as defined by NYSE) as members of the Board not later than the
date of the 2008 annual meeting of stockholders of the Company. Before making
the appointments, the Company (acting through the Board) will consult with
Mr. Ubben with respect to the identity, background, qualifications and
independence of such Persons.

3. Standstill Agreement. In consideration for the Company’s agreement set forth
in Section 1 above, the ValueAct Parties agree that, from the date hereof until
the date on which the 2009 annual meeting of stockholders of the Company is
held, the ValueAct Parties shall not, and shall cause their respective
directors, officers, partners, members, employees, agents (acting in such
capacity) and controlled investment funds (collectively, “Representatives”) not
to, in any manner, directly or indirectly: (a) acquire, agree or seek to acquire
or make any proposal or offer to acquire, or announce any intention to acquire,
any securities of the Company (or beneficial ownership thereof) or any
securities convertible or exchangeable into or exercisable for any securities of
the Company (or beneficial ownership thereof) or any property, asset or business
of the Company (other than securities issued pursuant to a stock split, stock
dividend or similar corporate action initiated by the Company with respect to
any securities beneficially owned by the ValueAct Parties on the date of this
Agreement), (b) propose to any Person, or effect or seek to effect, whether
alone or in concert with others, any tender or exchange offer, merger,
consolidation, acquisition, scheme, business combination or other extraordinary
transaction involving the Company, or tender any voting securities of the
Company into any such tender or exchange offer or vote any voting securities of
the Company in favor of any such transaction, (c) make, or in any way
participate in any

 

2



--------------------------------------------------------------------------------

“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission) to vote, including, without limitation, by
voting any voting securities of the Company in favor of any proposal for which
such solicitation is being made (other than any proposal supported by the
Board), or seek to advise or influence any Person with respect to the voting of,
any voting securities of the Company for any purpose, (d) form, join, encourage,
influence, advise or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934) with respect to any
voting securities of the Company or otherwise in any manner agree, attempt, seek
or propose to deposit any voting securities of the Company or any securities
convertible or exchangeable into or exercisable for any such securities in any
voting trust or similar arrangement, (e) seek to have the Company waive, amend
or modify any provisions of the Company’s certificate of incorporation or bylaws
or waive, amend, modify or terminate the Rights Agreement, dated May 17, 1999,
between the Company and First Chicago Trust Company of New York, as the same may
otherwise be amended from time to time, (f) otherwise act, alone or in concert
with others, to seek to control, advise, change or influence the management,
board of directors, governing instruments, policies or affairs of the Company,
(g) other than in a Rule 144 broker transaction, sell, transfer or otherwise
dispose of any voting securities of the Company to any Person who is (or will
become upon consummation of such sale, transfer or other disposition) a
beneficial owner of five percent or more of the outstanding voting securities of
the Company, (h) make any public disclosure, or take any action that could
require the Company to make any public disclosure, with respect to any of the
matters set forth in this Agreement, (i) disclose any intention, plan or
arrangement inconsistent with the foregoing or (j) encourage, advise, assist or
facilitate the taking of any actions by any other Person in connection with any
of the foregoing; provided that nothing in this Section 3 shall limit any
actions that may be taken by Mr. Ubben acting as a director of the Company
consistent with his fiduciary duties to the Company and its stockholders. The
ValueAct Parties also agree not to request during such period that the Company
or any Company Representative, directly or indirectly, amend or waive any
provision of this paragraph (including this sentence). In the event that
Mr. Ubben or the Qualified ValueAct Designee, as applicable, has not then been
nominated by the Company (acting through the Board) to stand for re-election as
a director at the 2009 annual meeting of stockholders of the Company, the
obligations of the ValueAct Parties under this Agreement will terminate on such
date that is 10 days before the latest date on which pursuant to the By-laws of
the Company a stockholder of the Company may give a valid notice to the Company
of its intention to make a proxy solicitation or otherwise solicit proxies with
respect to the election of a director at the 2009 annual meeting of stockholders
of the Company. In addition, in the event that such nomination is timely made
and the obligations of the ValueAct Parties hereunder have not then been
otherwise terminated, the Company (acting through the Board) agrees that it will
not withdraw such nomination prior to its being voted upon by the stockholders
of the Company at the 2009 annual meeting of stockholders of the Company. The
ValueAct Parties further agree that, if at any time during such period, the
ValueAct Parties or any of the ValueAct Parties’ Representatives are approached
by any third party concerning the ValueAct Parties’ or any of the ValueAct
Parties’ Representatives’ participation in any of the above-

 

3



--------------------------------------------------------------------------------

mentioned matters, the ValueAct Parties shall promptly inform the Company of the
nature of any such matters and the parties involved.

4. Remedies. In the event of any breach of the terms of this Agreement, neither
the ValueAct Parties nor the Company could be made whole by monetary damages.
Accordingly, in addition to any other remedy to which it may be entitled in law
or in equity, the parties shall be entitled to an injunction to prevent breaches
of the terms of this Agreement.

5. Communications. Neither the ValueAct Parties nor any of the ValueAct Parties’
Representatives (other than Mr. Ubben to the extent acting in his capacity as a
member of the Board) will initiate or cause to be initiated (other than through
the Company’s Chief Executive Officer, the Company’s Chief Financial Officer,
the Company’s senior investor relations officer or such other Person(s) as they
may designate) any communication relating to the business of the Company or its
affiliates, in each case, with any officer, director or employee of the Company
or any of its affiliates.

6. Securities Laws. The ValueAct Parties acknowledge that the ValueAct Parties
are aware and that the ValueAct Parties and the ValueAct Parties’
Representatives have been advised that the United States securities laws
prohibit any Person having non-public material information about a company from
purchasing or selling securities of that company.

7. Entire Agreement; Amendments. This Agreement represents the entire
understanding and agreement of the parties with respect to the matters contained
herein, and may be amended, modified or waived only by a separate writing
executed by the ValueAct Parties and the Company expressly so amending,
modifying or waiving this Agreement. This Agreement shall inure to the benefit
of and be binding upon the parties and their respective successors and assigns.

8. No Waiver. No failure or delay by a party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege hereunder.

9. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York, without regard to the laws of conflict
of laws. The parties and their respective Representatives: (a) irrevocably and
unconditionally consent and submit to the jurisdiction of the state and federal
courts located in the State of New York for purposes of any action, suit or
proceeding arising out of or relating to this Agreement; (b) agree that service
of any process, summons, notice or document by U.S. registered mail to the
address set forth at the end of this Agreement shall be effective service of
process for any action, suit or proceeding brought against them; (c) irrevocably
and unconditionally waive any objection to the laying of venue of any action,
suit or proceeding arising out of or relating to this Agreement in any state or
federal court located in the State of New York; and (d) irrevocably and

 

4



--------------------------------------------------------------------------------

unconditionally waive the right to plead or claim, and irrevocably and
unconditionally agree not to plead or claim, that any action, suit or proceeding
arising out of or relating to this Agreement that is brought in any state or
federal court located in the State of New York has been brought in an
inconvenient forum.

10. Expenses. In the event of litigation relating to this Agreement, if a court
of competent jurisdiction determines in a final, non-appealable order that a
party has breached this Agreement, then such party shall be liable and pay to
the non-breaching party the legal fees and expenses such non-breaching party has
incurred in connection with such litigation, including any appeal therefrom.

11. Captions. The Captions contained in this Agreement are for convenience only
and shall not affect the construction or interpretation of any provisions of
this Agreement.

12. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same Agreement.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and return to us a
copy of this Agreement.

 

OMNICARE, INC. By  

/s/ Joel F. Gemunder

Name:   Joel F. Gemunder Title:   President and Chief Executive Officer

Agreed and acknowledge by,

on behalf the ValueAct Parties:

 

VALUEACT CAPITAL MASTER FUND, L.P. By: VA Partners I, LLC Its: General Partner
By  

/s/ Jeffrey W. Ubben

Name:   Jeffrey W. Ubben Title:   Chief Executive Officer VALUEACT CAPITAL
MASTER FUND III, L.P. By: VA Partners III, LLC Its: General Partner By  

/s/ Jeffrey W. Ubben

Name:   Jeffrey W. Ubben Title:   Chief Executive Officer